DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed August 23, 2021, amended claim 1 and canceled claim 9 are acknowledged.  The following new ground of rejection are set forth:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0188795 to Ouyang et al. in view of U.S. Patent Application Publication No. 2017/0006264 to Tomatsu in further view of U.S. Patent Application Publication No. 2015/0112141 to Oginski et al.  
In regard to claim 1, Ouyang discloses, an endoscopic system (100, Fig. 1) comprising: a high- definition display (150, Fig.1) and displaying endoscopic images (para. [0066]); and a handheld portion (140, Fig. 1) comprising: a multiple-use handle portion (102, Fig. 5, para. [0021]) having mechanical (320, 322, Fig. 3A-3B) and electrical (310,312, Fig. 3A-3B) couplers for accepting a single-use portion (104, Fig. 3A-3B); and a single-use portion (104, Fig. 4) that includes an elongated, cannula (120, Fig. 1) having a camera module mounted on a distal end (para. [0028], Fig. 11) and having mechanical (320, Fig. 3A-3B) and electrical (310, Fig. 3A-3B) couplers on a proximal end configured to releasably couple with said couplers of the multiple-use handle portion (102, Fig. 5) when the handle portion and the single-use portion (104, Fig. 4) are assembled into said handheld portion (para.[0037], [0056], mechanical connectors 320 and 322, Electrical connectors 310 and 312), the cannula and camera module being configured to rotate around a central longitudinal axis of the cannula (para. [0065], Fig. 9A) relative to the multiple-use handle portion (102, Fig. 5); and a first sensor (1010, Fig. 10A) configured to detect rotational movement or rotational position of the cannula and camera module about the central axis relative to the multiple-use portion (para. [0078], An angle encoder or position sensor, for example positional LEDs 1010 and light sensor ring 1020 provide an electrical signal to an electronic facility in handle 140 or video screen 150 operative to orient an image shown on screen 150 as a function of rotational positions of cannula 120 relative to handle 140).  Ouyang does not expressly teach that a computer processing system, having a display area of at least 12 inches diagonally in electrical communication with the computer processing system for receiving and displaying endoscopic images and a 
With further regard to claim 1, Ouyang and Tomatsu are silent with respect to a manual rotation control mounted at a proximal end of the single-use portion for motion relative to the single-use portion and a plural-gear arrangement operationally coupled with the manual control and the first sensor and configured to rotate the cannula and camera module around the central longitudinal axis in response to operation of the manual rotation control and at the same time cause the first sensor to sense rotation of the cannula and camera module around the central longitudinal axis.  Oginski et al. teach of an analogous endoscopic system comprising a rotational device 60 mounted on the operation portion of an endoscope for facilitating rotation of the endoscope about the longitudinal axis of the shaft (See Figs. 2-4).  Furthermore, the rotation device 
In regard to claim 21, the modified device of Ouyang and Tomatsu teaches the claimed invention as discussed in claim 1, and Ouyang further teaches, including a second sensor (1040, Fig. 10B) configured to detect rotational movement or rotational position of the multiple-use handle portion about an axis parallel to the central axis relative to the display monitor (para. [0066], “the P-LED 1030 is mounted such that it rotates with cannula 120 and is configured to direct a focused light beam radially inwards towards axis 910 such that its relative rotational position can be detected by light sensor ring 1040.”).  
In regard to claim 4, the modified device of Ouyang and Tomatsu teaches the claimed invention as discussed in claim 1, and Ouyang and Tomatsu further teaches, comprising a horizontal view maintaining circuit coupled with at least one of said first sensor (Para. [0029], “The endoscope can further include a positional sensor configured to detect rotation between the handle and cannula, and a circuit coupled with the positional sensor and configured to rotate an image on the screen as a function of rotation detected by the position sensor. “ of Ouyang) and said computer processing system and configured to maintain an image provided by said camera module and 
In regard to claim 5, the modified device of Ouyang and Tomatsu teaches the claimed invention as discussed in claim 4, Ouyang further teaches, wherein said computer processing system can be user-configured to selectively turn off said horizontal view maintaining circuit to thereby allow the orientation of said image on the display to change with rotation of at least one said multiply-use handle portion and said single-use portion (See Figs. 1-3 and paragraphs 0029-0032, 0052-0056).  
In regard to claim 6, the modified device of Ouyang and Tomatsu teaches the claimed invention as discussed in claim 1, and Ouyang and Tomatsu further teaches, in which said single-use portion (104, Fig. 3A of Ouyang) comprises a set of at least two single-use portions including one that has a working channel for medical instruments to pass therethrough and is configured for therapeutic use and another that lacks a working channel (para. [0054] of Ouyang) and is configured for diagnostic use. (Para. [0054] of Ouyang).
In regard to claim 7, the modified device of Ouyang and Tomatsu teaches the claimed invention as discussed in claim 1, and Ouyang further teaches, including an insert in the cannula (120, Fig. 1 of Ouyang) of said single-use portion (104, Fig. 1 of Ouyang), which insert is bendable (para. [0053], bent region 122 of Ouyang) by hand and retains a selected bent shape to thereby maintain the cannula in a matching bent shape during a medical procedure using said cannula (para. [0053] of Ouyang).
s 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0188795 to Ouyang et al. in view of U.S. Patent Application Publication No. 2017/0006264 to Tomatsu in further view of U.S. Patent Application Publication No. 2015/0112141 to Oginski et al. in further view U.S. Patent Application Publication No. 2010/0145146 to Melder.  
  In regard to claim 2-3, Ouyang et al., Tomatsu and Oginski et al. teach the claimed invention as discussed in claim 1, but are silent wit hrespec to a third sensor configured to detect a position of a selected portion of the handheld portion relative to a selected frame.  Melder teaches of an analogous endoscopic system which may include a gravity detection device and user enabled software programming to orientate the images on the viewing screen with respect to the detected gravity reference (See Figs. 12-13 and paragraph 0110).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the endoscopy system of Ouyang et al., Tomatsu and Oginski et al. to include a thirds sensor (i.e. gravity system) to ensure proper orientation of displayed images at all times during a surgical procedure as tuaght by Medler.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0188795 to Ouyang et al. in view of U.S. Patent Application Publication No. 2017/0006264 to Tomatsu in further view of U.S. Patent Application Publication No. 2015/0112141 to Oginski et al. in further view of U.S. Patent No. 5,792,045 to Adair.  
In regard to claim 8, Ouyang et al., Tomatsu and Oginski et al. teach the claimed invention as discussed in claim 1, and Ouyang further teaches further including a sterile package containing the single-use portion (para. [0037] providing a single-use portion in sterile packaging).  Ouyang does not expressly disclose, surgical drape secured to said single-use portion and containing said drape in furled shape and also wherein said surgical drape is configured to unfurl upon opening said surgical package to form a surgical barrier between the handle portion and a patient while said cannula is .
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0188795 to Ouyang et al. in view of U.S. Patent Application Publication No. 2017/0006264 to Tomatsu in further view of U.S. Patent Application Publication No. 2015/0112141 to Oginski et al. in further view U.S. Patent Application Publication No. 2015/0305603 to Gal et al.  
In regard to claim 10, Ouyang et al., Tomatsu and Oginski et al. teach the claimed invention as discussed in claim 1, but Ouyang and Banik do not expressly disclose further including a single-use limiter precluding use of the single-use portion in more than one medical procedure.  Gal teaches, camera system may include a fiber optic camera and a video processing console, the camera may include an elongate sheath having a proximal end and a distal end, and the sheath may contain one or more illumination optical fibers and an imaging bundle having at least one fiber optic clad and multiple fiber optic cores. The camera may further include a camera body fixedly attached to the proximal end of the elongate sheath, and the camera body may contain an imaging sensor optically coupled to a proximal end of the imaging bundle and configured to generate image data and an illumination source optically coupled to proximal ends of the illumination fibers. Gal et al. further teach, a single-use limiter (module 112, Fig. 2, para. [0055]) precluding use of the single-use portion (Camera 12, Fig. 1) in more than one medical procedure (para. [0055], “a limit on the number of uses may be stored on memory module 112”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer processing system of the device of Ouyang et al., Tomatsu and Oginski et al to include the module 112 of Gal to limit the number of uses of the single portion .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10 and 21 have been considered but are moot in view of the new grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        9/14/2021